DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

Claims 39 and 58-74 as filed 10/28/2016 are currently pending and have been examined on their merits.
Claims filed 04/11/2018 were filed after final and have not been entered or examined.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/625,695, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
This application is a CIP of 11/666,685 (04/21/2008) which is a US National Stage entry of PCT/US05/40359 (11/08/2005) and claims benefit of US Provisional Application 60/625,695 (11/08/2004). The ‘685 application is not afforded the benefit of the priority date of 11/08/04 for the following reason detailed in the previous Office Action:
While the ‘695 provisional application prognosticates a method of cell transplantation to the heart, the ‘695 provisional application does not provide support for the systemic administration or migration of the cardiosphere-derived cells (CDCs) in vivo.
The Applicant has previously argued in the parent application that support for in vivo administration of CDCs is found on page 24 in the ‘695 application which discloses: 
The remaining three sub-aims will test the potential utility of genetic modification of porcine CSCs in improving electrical and contractile coupling in vitro and engraftment and function in vivo in porcine post-Ml cardiomyopathy.

The Examiner also notes that page 24 discloses:
will assess arrhythmogenicity in vivo, after autologous CSC grafting into
pigs with post-MI cardiomyopathy... The methods used here are described in detail in section 2.

The Examiner did not find a “section 2" or any section with a typical materials and methods description in the provisional application of ‘695 that discloses the details for transplanting cardiosphere-derived cells commensurate in scope with the claims. As such, while the Applicant prognosticates cell transplantation to the heart, the priority document '695 does not provide enough information for one of ordinary skill in the art to make and use the invention to the full scope of the claims.
Since the method steps recited by claims 39, 58-63 and 65-74 of the current application appear to be the same as those recited by the method of PCT/US05/40359 (11/08/2005), the claims 39, 58-63, 65, and 70-74 are considered to have the priority date of 11/08/05.
In addition, claim 64 recites a serum range of 5 to 30% v/v is also only described in the current application at page 54 paragraph 205 and thus claim 64 and dependent claims 66-69 are considered to have the priority date 03/05/2012.
Applicant is respectfully requested to specifically point out the support for any amendments made to the disclosure in response to this and all future Office actions, including the claims (MPEP 714.02 and 2163.06). In doing so, applicant is respectfully .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 was filed after the mailing date of the Notice of Allowance on 10/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 58-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating diseased or damaged cardiac tissue by administering CDCs obtained by plating and expanding CDCs in a culture medium supplemented with serum and wherein CD105 is present on about 90.0 +/- 4.7% of the CDCs, does not reasonably provide enablement for treating diseased or damaged cardiac tissue by administering CDCs obtained by plating and expanding CDCs in a culture medium without serum and without enrichment for any cell subpopulations.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
Applicant’s claims are broadly drawn to administering CDCs to a subject with a diseased or damaged cardiac tissue wherein the CDCs are not enriched for any particular subpopulation nor is any particular culture medium required.
Evidence of unpredictability in the art is provided by Kasai-Brunswick et al (Stem cell Research and Therapy, 2017-from IDS filed 11/08/2021). Kasai-Brunswick provide evidence that no improvement was found in cardiac function in rats treated with cardiosphere-derived cells (CDC) (Title, abstract, page 4 last paragraph to page 8). 
Therefore, it appears that more specific subpopulations of CDCs, such as those enriched for CD105, and more specific culture conditions, such as culturing with serum, are required to provide an enabled method of treating damaged or diseased cardiac tissue in a subject.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 64 and 66-69 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Smith et al (Circulation 2007).
Regarding claims 64, 66-67, Smith teach a method of treating damaged cardiac tissue in a subject by administering CDCs that have been obtained by plating and expanding cardiospheres as an adherent monolayer culture on a solid surface of a culture vessel and wherein the CDCs are not further manipulated to form secondary 
Regarding claim 68-69, Smith teach intracoronary administration (cell injection to the cardiac tissue) (abstract, page 898, column 2).
Therefore the teaching of Smith et al anticipates Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39 and 58-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5-6, 9-12, 14-18, 20-26 and 28-29 of copending Application No. 16/358443. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a a composition comprising CDCs formulated for pharmaceutical use, wherein the CDCs are obtained by plating and expanding cardiospheres as an adherent monolayer culture on a solid surface of a culture vessel in a culture medium not supplemented with thrombin and under conditions wherein the CDCs do not form secondary cardiospheres 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to administer the composition of the copending claims to a damaged cardiac tissue in a subject because the composition is formulated for pharmaceutical use and contains cells derived from cardiac tissue.
Therefore, the copending claims render obvious the claims of the current application.
This is a provisional nonstatutory double patenting rejection.


Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632